Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This Action is in response to the papers filed on April 20, 2022. Claims 27-41, 44-45 and 48-51 are currently pending. Claims 27, 28, 29, 31 and 40 have been amended and claims 50-51 have been added by Applicants’ response filed on 4/20/2022.  No claims were canceled by by Applicants’ response filed on 4/20/2022.
In response to the restriction requirement September 28, 2021, Applicants’ election without  traverse of Group I, claims claim(s) 27-31 and 40, drawn to a method of selecting a modified T cell adapted to overexpress SLC1A5, an isoform of SLC1A5 or an alternative tryptophan or glutamine transporters, is akwnoleged. Additionally, Applicants’ election of the following species was previously acknowledged.  
Claims 32-39, 41, 44, 45, 48 and 49 were previously  withdrawn from further consideration by the Examiner pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. 
The restriction requirement between Group I-V ws previously made FINAL. 
Claims that were drawn to a non-elected invention would have been withdrawn, as being directed to a non-elected invention. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution.
Therefore, claims 27-31, 40 and 50-51 are currently under examination to which the following grounds of rejection are applicable.

Priority
The present application is a 35 U.S.C. 371 national stage filing of International Application No. PCT/GB2018/050240, filed January 26, 2018, which claims priority to British Application No. 1701332.7, filed January 26, 2017. Filing of a certified translated copy of the British  Application No. 1701332.7, filed May 24, 2019 is acknowledged. 
Thus, the earliest possible priority for the instant application is January 26, 2017.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
                                   Claim Rejections - 35 USC § 103	In view of Applicants’ amendment, the rejection of claims 27-30 and 40  are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakaya et al., (Immunity ; 2014; 40: 692-705, of record IDS filed on 5/24/2019) in view of Timosenko et al., (Cancer Res. (2016) 76: 6193-6204; of record IDS filed on 5/24/2019) and Ananieva et al., (Adv Nutr 2016;7(Suppl):798S–805S; of record IDS filed on 5/24/2019) has been withdrawn.
As applicants allege,  Figure SD of Nakaya shows differentiation of Slcla5+/+ or Slclas -1- naïve CD4+ T cells in varying concentrations of glutamine.
Applicants’ arguments are moot in view of the withdrawn rejection. 

Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
Claims 27-31 and 40 remain rejected and new claims 50-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. This rejection has been modified as necessitated by amendment of the claims in the response filed 4/20/2022.
Claim 27 and by dependence, claims 38-31, 40 and 50-51 are vague and indefinite in the recitation of “…adapted to allow the T cells to be capable of…” , since this phrase refers to a latent ability, and it is unknown whether the ability is expressed or observed in the invention.  
Note, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation, but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.   
Claim 27 recites the term “and/or” in line 8.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only low tryptophan conditions, or all of the conditions, or, “or” would imply that the condition  types are in the alternative.  Appropriate correction is required.  
	Claim 27 recites the term “low tryptophan conditions” .The recitation of term “low tryptophan conditions” is a relative term and renders the claim indefinite.  The term "conditions " are defined in the claim as a concentration of less than 5µM. The Specification teaches in Example 2 that T cells transfected with a nucleic acid expressing SLC1A5 where cultured in “IMDM media containing less than 5μM L-tryptophan” (page 25, line 15-18). Example 5 teaches that T cells transfected with a nucleic acid expressing SLC1A5,
 “are cultured in ALyS or IMDM media containing  less than 5μM L-tryptophan or containing less than 4mM L-glutamine or a combination of conditions Growth is monitored in comparison to unmodified T cells. As the actual concentration of L-tryptophan in cell culture systems was not controlled over time, this can impact on the response of gamma delta T cells. Therefore, the inhibitor of SLC1A5 O-Benzyl-L-Serine (Benser) was added into the culture medium, to generate a controlled selective pressure environment, 5 which mimics the low L-tryptophan condition.” (page 26, lines 28-32, bridging to page 27, lines 1-5)


    PNG
    media_image1.png
    409
    620
    media_image1.png
    Greyscale
The practitioner in the art would readily understand that the recitation of less than 5μM L-tryptophan include any open ended numerical range lower than 5μM including 0μM. The practitioner in the art would also understand that isoforms of SLCIA5 and SLCIA5, which are sodium-dependent high-affinity glutamine transporters, cannot
transport L-glutamine at concentrations of  tryptophan of 0μM (see Figure 2). Thus, it is unclear how low tryptophan conditions of less than 5µM can be used to select a population of T cells transformed with a nucleic acid encoding the amino acid transporter SLCIA5 that proliferate in said culture media. As such the metes and bounds of the claim are indefinite.
Claim 27 is in improper Markush form; a Markush group should be in the form “an amino acid transporter selected from the group consisting of A, B, and C”. Currently, it is not clear which species are included in the Markush group and which are not.
***
Claims 27-31 and 40 remain rejected and new claims 50-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection has been modified as necessitated by amendment of the claims in the response filed 4/20/2022.
Claim 27 has been amended to recite “ a population of T cells transformed with a nucleic acid encoding the amino acid transporter, operably linked to control sequences” and   “wherein T cells overexpressing the amino acid transporter proliferate and T cells not overexpressing the amino acid transporter do not proliferate”. The claims when given the broadest reasonable interpretation encompass a genus of modified T cells transformed with  a nucleic acid encoding a genus of amino acid transporters including an SLC1A5, an isoform of SLC1A5, an alternative tryptophan or glutamine transporter. Claim 40 identifies multiple aminoacid transporter.  The T cells transformed with a nucleic acid encoding a genus of amino acid transporters overexpressing the transporter at a concentration of 5µM, for example, allow for selection of T cells that proliferate when cultured under said concentration. There is not structure/function correlation for the claimed T cells transformed with a nucleic acid encoding a genus of amino acid transporters including an SLC1A5, an isoform of SLC1A5, an alternative tryptophan or glutamine transporter that are overexpressed to allow for selection of proliferative T cells at a concentration of less than 5µM.
The Specification teaches at paragraphs [0005]-[0007].
“SLC1A5 is a sodium-dependent high-affinity glutamine transporter of the solute carrier family. Upregulation of the expression of SLC1A5 (and its splice variants) improves the uptake of glutamine into tumour cells. In addition to enhancing the uptake of glutamine, upregulation of expression of SLC1A5 also improves tryptophan transport by enhancing the activity of the large neutral amino acid transporter (LAT1). LAT1 is a heterodimeric membrane transport protein that preferentially transports branched-chain (valine, leucine, isoleucine) and aromatic (tryptophan, tyrosine) amino acids. A functional LAT1 transporter is composed of two proteins encoded by two distinct genes: 1. 4F2hc/CD98 heavy subunit protein encoded by the SLC3A2 gene, and 2. CD98 light subunit protein encoded by the SLC7A5 gene.” [emphasis added].

The Specification illustrates in Figure 2 T cells transformed with  a nucleic acid encoding the  amino acid transporters SLC1A5 and SLC3A2 and SLC3A2. The Specification discloses that Tryptophan degradation is an immune escape strategy which is utilized by many tumours (paragraph [0002]), where “limited tryptophan availability has profound immunoregulatory effects leading to reduced proliferation and effector functions of T cells. Cancer cells are 
    PNG
    media_image1.png
    409
    620
    media_image1.png
    Greyscale
protected by this hostile microenvironment by upregulation of amino acid transporters” (paragraph [0010]. The Specification teaches, “The tumour cells compensate for the low tryptophan conditions by upregulating expression of SLC1A5a... . By equipping the T cell with the same mechanism of compensation as the tumour cell via SLC1 A5 overexpression, the T cell is able to function in the low tryptophan tumour microenvironment” (page 21, lines 20-24). Thus the Specification provides support for enhance transportation of tryptophan due to the overexpressed SLC1A5 and  LAT1 complex in T cells. 

    PNG
    media_image2.png
    363
    482
    media_image2.png
    Greyscale
Applicants merely disclose one population of yδ T cells transformed with an expression vector comprising a nucleic acid encoding the amino acid transporter SLC1A5 (e.g, long and short isoforms), said expression vectors comprising an EF1 alpha promoter and a BGH polyadenylation signal (paragraph  [0121]) (paragraph [0127]). Example 5 discloses overexpression of the amino acid transporter SLC1A5 when yδ T cells are cultured in ALyS or IMDM media containing less than 5μM L-tryptophan or containing less than 4mM L-glutamine. However, the specification states, “actual concentration of L-tryptophan in cell culture systems was not controlled over time, this can impact on the response of gamma delta T cells”. In fact, this is why the specification states, “the inhibitor of SLC1A5 O-Benzyl-L-Serine (BenSer) was added into the culture medium, to generate a controlled selective pressure environment, 5 which mimics the low L-tryptophan condition” (page 27, lines 3-5). Figure 7 illustrates the resistance to the SLC1A5 inhibitor O-Benzyl-L-Serine 30 (BenSer) and resulting positive selection of yδ T cells transduced with lentivirus containing the SLC1A5-L sequence and proliferation of yδ T cells in the presence of BenSer relative to control cells. The Specification teaches that expression levels of endogenous SLC1A5 or alternative tryptophan or glutamine transporters in unmodified T cells may be determined using techniques such as western blotting or flow cytometry and compared to the levels in genetically modified T cells (paragraph [0021]). However, apart from a population of yδ T cells transformed with a nucleic acid encoding the amino acid transporter SLC1A5, the as-filed specification does not teach how to select or use any other modified T cells, nor does it disclose what properties of the modified  yδ T cells comprising an isoform of SLC1A5, an alternative tryptophan or glutamine transporter are desirable for overexpression of said transporter to  allow T cells to proliferate under low tryptophan or glutamine conditions provided by a media with at least one of L-tryptophan at a concentration of less than 5μM and L-glutamine at a concentration  of less than 3 μM  to allow selection of said T cell population. The prior art of Nakaya et al., (Immunity ; 2014; 40: 692-705, of record IDS filed on 5/24/2019) discloses that ASCT2 (also known as Slc1a5) is responsible in T cells for the uptake of glutamine (page 693; col. 1, first paragraph). However, Slc1a5 is dispensable for T cell proliferation but required for differentiation of Native CD+  T cells  into Th1 and Th17 [emphasis added] (page 695; Fig. 10) and the differentiation is dose dependent (page 700; figure 5).  Thus, the specification does not identify disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus of modified T cells adapted to overexpress an amino acid transporter in the methods claimed. Rather, in the instant application, the specification invites the skilled artisan to test each and every mode of population of T cells transformed with a nucleic acid encoding the amino acid transporter, operably linked to control sequences to overexpress said transporters under concentration of less than 5μM and L-glutamine at a concentration  of less than 3 μM  to determine proliferation of said population of genetically modified T cells.

Additionally, claims 27-31 and 40 remain  rejected and new claims 50-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The instant claims broadly but reasonably encompass a genus of SLC1A5-S inhibitors able to limit the availability of tryptophan or glutamine in culture medium. There is not structure/faction correlation for the claimed genus of inhibitors of SLC1A5.
The Specification merely discloses one inhibitor of SLC1A5, i.e.  O-Benzyl-L-Serine (BenSer). Figure 7 illustrates T cells transduced with lentivirus containing the SLC1A5-L sequence were cultured with or without BenSer for up to 21 days . The Specification teaches the survival advantage after 3 weeks of transduced gd T cells expressing SLC1A5-L in culture medium, which mimics low levels of L-tryptophan relative to culture medium without it(paragraphs [0110][0131]; Figure 7A). The Specification is silent about any other SLC1A5-L inhibitor that allows selection of gd T cells expressing SLC1A5-L. Thus, in order to put the claimed subject-matter into practice over the whole scope claimed, the person skilled in the art has to test virtually every known compound for that desired activity. Even if examples of such inhibitors were known in the art and/or disclosed in the application, such a testing is considered to involve undue burden.
Response to Applicants’ Arguments as they apply to rejection of claims 27-31, 40 and 50-51 under 35 USC § 112 (a)
At pages 9-11 of Applicants’ remarks, Applicants’ essentially argue that: 1) “Applicant has solved the problem of decreased survival of T cells in a tumor microenvironment by selecting T cells that have been transformed with a nucleic acid encoding a glutamate/tryptophan transporter and that proliferate in low glutamate and/or tryptophan. Such selection is performed by selecting T cells capable of proliferating in low tryptophan and/or glutamine media or in the presence of an SLC 1A5 inhibitor (see e.g., p. 19 lines 1-17 and example 5). SLC1A5 is a sodium-dependent high-affinity glutamine transporter of the solute carrier family (page 1 lines 25-26). The SLC1A5 inhibitor is a compound that inhibits the activity of SLC1A5 and mimics the effects of reduced tryptophan concentration in the medium (page 19 lines 11-14). SLClAl inhibitors, such as O-Benzyl-L-Serine are known in the art.” and 2), “The skilled person would not, as the Examiner alleges, have to "test virtually every known compound for that desired activity." (see Office Action p. 8). Rather, the skilled person would simply have to select a known SLC1A5 inhibitor for use in the culturing step. The skilled person would understand from the specification how to perform the culturing/selecting steps to select those T cells which overexpress glutamine and/or tryptophan amino acid transporter and proliferate under conditions of low glutamine and/or tryptophan or in the presence of an SLC1A5 inhibitor known to achieve the same effect as low tryptophan”. Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1) and 2), page 19, lines 7-10, cite by Applicants, teaches that “Cells expressing a suitable transporter may also be enriched by propagation in cell culture growth media, which contains suboptimal levels of L-glutamine”. However, the only population of selected T cells that proliferates is the one disclosed in Example 5. Only modified  yδ T cells transduced with lentivirus containing the SLC1A5-L sequence where selected because of proliferation in low  L-tryptophan condition in the presence of the inhibitor of SLC1A5 O-Benzyl-L-Serine (BenSer). Moreover, Applicants could not even control proliferation of yδ T cells transduced with lentivirus containing the SLC1A5-L sequence over time relative to unmodified T cell. There is not structure/function relationship taught at all for yδ T cells transduced with lentivirus containing the SLC1A5-L sequence able to be selected because of proliferation in low  L-tryptophan condition in the presence of the inhibitor of SLC1A5 O-Benzyl-L-Serine (BenSer). There is not teachings about other T cells transduced with other isoform of SLC1A5, an alternative tryptophan or glutamine transporter and long term proliferation under low tryptophan concentration of less than 5μM and L-glutamine at a concentration  of less than 3 μM for selection, let alone without addition of BenSer into culture medium to generate a controlled selective pressure environment. This disclosure is not deemed to be descriptive of the complete structure of a representative number of species encompassed by the claims as one of skill in the art cannot envision all the populations of T cells transduced with other isoform of SLC1A5, an alternative tryptophan or glutamine transporter and long term proliferation under low tryptophan concentration of less than 5μM leading to selection of T cells that proliferate under those conditions.  Therefore, the specification does not describe the claimed modified T cells adapted to overexpress an amino acid transporter in the methods claimed  in such full, clear, concise and exact terms so as to indicate that Applicant has possession of these modified T cells at the time of filing the present application.  Thus, the written description requirement has not been satisfied.

New grounds of objection/rejection
                                      35 U.S.C. 112, (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 40 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new rejection necessitated by Applicant’s amendments to the claims.  Claim 40 depends from claim 27.   Claim 27 newly requires that an amino acid transporter selected from the group consisting of  “an SLC 1A5, an isoform of SLC1A5, or an alternative tryptophan or glutamine transporter” .  Claim 40 broadens the scope of the claimed “an SLC 1A5, an isoform of SLC1A5, or an alternative tryptophan or glutamine transporter,”  permitting that it may be “sodium- and chloride-dependent sodium: neurotransmitter symporter.”, for example. 
Applicant may cancel the claim, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Conclusion
Claims 27-31, 40 and 50-51 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633